Case 7:19-cv-00405 Document 14 Filed on 01/16/20 in TXSD. Page 1 of 1

United States Distr
Southern Districtag Teeurt
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION JAN 1 6 2020
UNITED STATES OF AMERICA, s David J. Bradley, Clerk of Cour
Plaintiff §
§
v. § CIVIL ACTION NO. 7:19-cv-405
§
12.559 ACRES OF LAND, MORE OR LESS, §
SITUATE IN HIDALGO COUNTY, STATE 8
OF TEXAS, AND GERARDO MARTINEZ,
ET AL.,. §
Defendants. §
CLERK’S RECEIPT

I, David J. Bradley, Clerk of the United States District Court for the Southern District of
Texas, do hereby certify that on January 16, 2020 I received from the United States of America,
plaintiff herein, and deposited into the Registry of the Court, Check No. 8736 01858082, dated
January 10, 2020, for the total sum of THIRTY ONE THOUSAND FIVE HUNDRED FIFTY
ONE DOLLARS AND NO CENTS, being the additional amount of just compensation in the above

entitled condemnation proceeding.

CLERK, UNITED STATES DISTRICT COURT

* ms
‘ i

By, bet ener Y

Deputy Clerk

 

 
